Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a pendulum pump comprising a plurality of pendulum, the pendulum mounted to the outer rotor, a protective plate positioned within the cavity and through which no fluid passes, and is stationary against a surface of one of the housing and cover." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 9 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a method of fabricating a pendulum pump, comprising an inner rotor and an outer rotor in a housing cavity, positioning a plurality of pendulums to the outer rotor, positioning a protective plate with in the pump cavity, through which no fluid passes, and stationary again a surface of the housing and the cover." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Claim 16 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a method of refurbishing a pendulum pump, comprising an inner rotor and an outer rotor in a housing cavity, positioning a plurality of pendulums to the outer rotor, positioning a protective plate with in the pump cavity, through which no fluid passes, and stationary again a surface of the housing and the cover. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 1054790 to Porte and US Patent Publication 20130089447 to Yao.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/29/21